         Case 5:21-cv-00134-TES Document 1-2 Filed 04/21/21 Page 1 of 3

                                                                                    CLERK OF STATE COURT
                                                                                    BIBB COUNTY, GEORGIA
                                                                                   21-SCCV-092642
                        IN THE STATE COURT OF BIBB COUNTY                                   JBH
                                                                                   MAR 22, 2021 03:04 PM
                                   STATE OF GEORGIA

PAUL R. WEEKS, JR.                           }
                                             }
              Plaintiff,                     }        CIVIL ACTION FILE
                                             }
        v.                                   }        No.
                                             }
EDWARD G. STROUD, ASTRO                      }
TRAVEL & TOURS, INC. and                     }
CORPORATIONS XYZ                             }
                                             }        JURY TRIAL DEMANDED
               Defendant.                    }

                                        COMPLAINT

        COMES NOW, Plaintiff, Paul R. Weeks, Jr. by his attorneys, The ORLNDO Firm,
 P.C., and hereby files this Complaint, showing this Honorable Court as follows:
                                                 1.

       Defendant Edward G. Stroud resides at 700 N. Calhoun Street, Apt. B-14, Tallahassee,

Florida 32303. He may be served at his residence.

                                                 2.

       Defendant Astro Travel & Tours, Inc. is a foreign corporation organized in Tallahassee,

Florida. Defendant Astro Travel & Tours, Inc. may be served with summons and process through

its registered agent, Process Agent Service Company, Inc., Cody B. Gillies, 5704 Veterans

Parkway, Columbus, Georgia 31904.

                                                 3.

       Defendants UNKNOWN XYZ CORPORATIONS are entities that may be determined later

during the course of this lawsuit, who are liable as brokers, vehicle maintenance companies,

shippers, or owners. Upon discovery of the names and locations of these entities, they will be

joined as defendants.
         Case 5:21-cv-00134-TES Document 1-2 Filed 04/21/21 Page 2 of 3




                                                 4.

        Jurisdiction is proper in this Court.

                                                 5.

        Venue is proper in this Court.

                                                 6.

        Service of process is proper in this case.

                                                 7.

       On or about April 13, 2019, at approximately 6:42 P.M., Mr. Weeks was traveling

northbound on I-475, towing a Humvee. Mr. Stroud, following too closely behind Mr. Weeks,

suddenly crashed into the Humvee, causing Mr. Weeks’ vehicle to spin around and the Humvee

to detach.

                                                 8.

       Mr. Weeks was operating his vehicle in a safe and prudent manner.

                                                9.

       On April 13, 2019, at approximately 6:42 P.M., Defendant Stroud was the operator of a

2015 Prevost H3-45 in the course and scope of employment for Defendant Astro Travel & Tours,

Inc.

                                                     10.

       At the above date and location Defendant operated his vehicle in a negligent manner in

violation of O.C.G.A. § 40-6-49 Following Too Closely and failing to maintain a proper lookout

for Mr. Weeks’ vehicle.
           Case 5:21-cv-00134-TES Document 1-2 Filed 04/21/21 Page 3 of 3




                                                11.

      As a direct and proximate result of the Defendant’s negligence, Plaintiff suffered injuries and

damages.

       WHEREFORE, Plaintiff prays:

       (a)      That summons issue requiring Defendants to be and appear in this Court within the

                time provided by law to answer this Complaint;

       (b)      That Plaintiff has Judgment against Defendants for a just and equitable sum that will

                fairly and adequately compensate Plaintiff for the loss and damages Plaintiff has

                sustained and will sustain, plus interest as provided by law and costs of Court; and

       (c)      For such other and further relief as the Court deems just and proper.

      This the 22nd day of March, 2021
                                                      The ORLANDO Firm, P.C.

                                                      /s/ Edward R. Still
                                                      EDWARD R. STILL
                                                      Ga. State Bar No. 682253


Decatur Court, Suite 400
315 W. Ponce de Leon Avenue
Decatur, Georgia 30030
(404) 373-1800
